572 F.Supp. 1222 (1983)
UNITED STATES of America, Plaintiff,
v.
G. Salvador LACAYO, Jr., Defendant.
No. 83-628-Cr-JLK.
United States District Court, S.D. Florida, Miami Division.
October 17, 1983.
Frederick Mann, Asst. U.S. Atty., Miami, Fla., for plaintiff.
Ellis Rubin, Miami, Fla., for defendant.
Thomas R. Julin, Steel Hector & Davis, Miami, Fla., for Channel 10.

ORDER GRANTING ACCESS TO TAPE RECORDINGS IN EVIDENCE
JAMES LAWRENCE KING, District Judge.
This cause came before the Court on the motion of Post-Newsweek Stations, Florida, *1223 Inc. (WPLG-TV, Channel 10) to intervene and for an order allowing access to audio tape recordings which are introduced in evidence. The Court heard the argument of counsel for the intervenor, the defendant, and the government, and considered the memorandum of law submitted by the intervenor.
The defendant objects to the copying and broadcasting of any of the tape recordings because of the possibility that jurors will observe the broadcasts during the trial. The government is neutral on this issue.
The objection of defense counsel under the facts and circumstances of this case does not provide a sufficient reason for limiting the media's access to material introduced in evidence. The fair trial rights of the defendant can be adequately safeguarded by (1) cautioning the jury not to listen to broadcasts regarding the trial and (2) conducting a careful examination of the jury each time it is reassembled in the courtroom to determine whether any juror has been exposed either to media reports about the trial or any other information concerning the trial. If a juror indicates that he or she has received such exposure, the Court will allow extensive questioning of the juror to determine whether that juror can render a fair verdict.
Accordingly, it is ordered and adjudged that the motion of Post-Newsweek Stations, Florida, Inc. to intervene is granted as is the application for access to audio tape recordings introduced in evidence at the time they are introduced. Post-Newsweek shall make appropriate arrangements with counsel for the government and the defendant for copying of the tape recordings as they are played to the jury. Post-Newsweek shall allow other news organizations desiring copies of the tapes to participate in the arrangements.